Citation Nr: 1514877	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for major depression.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for dizziness.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for left eye sickle cell retinopathy.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a respiratory disorder.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a cardiac disorder.

7.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

8.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February to July 2003.  The Veteran also had additional National Guard service, to include active duty training from August to November 1997 and active duty for special work from September to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 (left eye sickle cell retinopathy) and April 2011 (all other issues) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of 1) entitlement to service connection for PTSD, 2) entitlement to service connection for major depression, 3) entitlement to service connection for left eye sickle cell retinopathy, 4) entitlement to service connection for a respiratory disorder, 5) entitlement to service connection for hypertension, and 6) entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the regional office denied service connection for PTSD.  That decision was not appealed and became final.

2.  The evidence presented since the September 2009 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  In a July 2007 rating decision, the regional office denied service connection for major depression.  That decision was not appealed and became final.

4.  The evidence presented since the July 2007 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for major depression.

5.  In a July 2007 rating decision, the regional office denied service connection for dizziness.  That decision was not appealed and became final.

6.  The evidence submitted since July 2007 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for dizziness.

7.  In a July 2007 rating decision, the regional office denied service connection for left eye sickle cell retinopathy.  That decision was not appealed and became final.

8.  The evidence presented since the July 2007 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for left eye sickle cell retinopathy.

9.  In a July 2007 rating decision, the regional office denied service connection for a respiratory disorder.  That decision was not appealed and became final.

10.  The evidence presented since the July 2007 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for a respiratory disorder.

11.  In a July 2007 rating decision, the regional office denied service connection for a cardiac disorder.  That decision was not appealed and became final.

12.  The evidence submitted since July 2007 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a cardiac disorder.

13.  In a July 2007 rating decision, the regional office denied service connection for hypertension.  That decision was not appealed and became final.

14.  The evidence presented since the July 2007 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

15.  In a July 2007 rating decision, the regional office denied service connection for a back disorder.  That decision was not appealed and became final.

16.  The evidence presented since the July 2007 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for major depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for major depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for dizziness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

6.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for dizziness is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for left eye sickle cell retinopathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

8.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left eye sickle cell retinopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
9.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

10.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

11.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a cardiac disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

12.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a cardiac disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

13.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

14.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

15.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

16.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2014).

With respect to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for dizziness and service connection for a cardiac disorder, the duty to notify was satisfied prior to the initial RO decisions by way of letters sent to the Veteran in April 2009, May 2009, June 2009, and March 2010 that informed him of his duty and the VA's duty for obtaining evidence.  The letters informed the Veteran of the evidence necessary to reopen a previously denied claim and establish entitlement to service connection.  It also informed him of the information that he should provide, and VA's duty to assist in obtaining evidence for his claim.  The letters met the notification requirements set out for claims to reopen, and for service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 6-2014 (holding that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the elements that were found insufficient in the previous denial of the claim).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Veteran's medical records and lay statements have been obtained.  

Medical opinions regarding the Veteran's claimed dizziness and cardiac disorder are not required because new and material evidence to reopen those finally adjudicated claims has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).

Thus, the Board finds that all relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.

VA provided the Veteran with a hearing before the undersigned in July 2014.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran's representative, through the testimony solicited on the Veteran's behalf, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: New and Material Evidence Standard

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).

If the new evidence would trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
The Board notes that the Veteran, in his March 2010 statement (see VA Form 21-0820) clarified his February 2010 statement by specifying that he wanted the RO to reconsider its September 2009 decision wherein it declined to reopen his claims of entitlement to service connection for major depression, dizziness, a respiratory disorder, a cardiac disorder, hypertension, and a back disorder.  In an April 2011 decision, the RO reconsidered and declined to alter its September 2009 decision denying reopening of those issues.  Therefore, as to the issues of entitlement to service connection for major depression, dizziness, a respiratory disorder, a cardiac disorder, hypertension, and a back disorder, the September 2009 decision was reconsidered and, as such, did not become final.

Analysis: New and Material Evidence of PTSD

In September 2009, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of this decision and of his appeal rights in an October 5, 2009 letter, but did not perfect a timely appeal of that denial.

Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's September 2009 decision.  38 C.F.R. § 3.156(b).  In that regard, while the Board is cognizant that a VA clinician diagnosed the Veteran with PTSD in November 2009-prior to the expiration of the one-year appeal period-that diagnosis is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, a VA clinician's diagnosis of PTSD had already been established in April 2009, and the RO specifically cited that evidence in the September 2009 denial.  38 C.F.R. §§ 3.156(a), (b).  Thus, the September 2009 decision is final.

The RO denied the Veteran's claim in September 2009 because there was no diagnosis of PTSD during active duty, inadequate information about a stressor for the Joint Services Records Research Center (JSRRC) to verify, no evidence of combat-related awards in his service personnel records, and an insufficient link between current symptoms and an in-service stressor.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for PTSD.  For example, at his July 2014 videoconference hearing the Veteran competently, and for the purpose of reopening credibly, reported that his PTSD arose because "during my deployment...we did cross over to Iraq to cover vehicles....We prepared the vehicles.  Also, during some nights that bomb[s] were going off, we had to take cover."  See transcript, p. 6.

Reopening is required because, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the Veteran's lay statements are presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the Veteran's statements were not before the RO at the time of the September 2009 denial, and relate to an unestablished fact necessary to substantiate the claim-namely, that his PTSD was caused by taking cover from bombs in Iraq in service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

Analysis: New and Material Evidence of Major Depression

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for major depression.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final.

The RO denied the claim in July 2007 because it found that there was no evidence that the claimed condition exists for the Veteran.  However, a VA clinician diagnosed the Veteran with depression in November 2009.  This evidence was not before the RO at the time of the July 2007 denial, and relates to an unestablished fact-a current diagnosis-necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence sufficient to warrant reopening the claim is of record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

Analysis: New and Material Evidence of Dizziness

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for dizziness.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final.

The RO denied the Veteran's claim in July 2007 because dizziness is not considered an actually disabling condition, there was no evidence of treatment for any complaints of dizziness, and there was no evidence of a diagnosis of a chronic underlying condition.

Since July 2007, no new evidence has been added to the claims file that is material to the Veteran's claim.  The Veteran asserted at his July 2014 hearing that "Dizziness comes from the sickle cell."  See transcript, p. 10.  He likewise asserted that "I'm feeling that through all the laser [eye] surgeries and the sickle cell, that has something to do with the dizziness."  Id., p. 16.  The Veteran also asserted that "the dizziness [is]...possibly related to the sickle cell and the other issues in service."  Id., p. 17.  Here, as in Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010), the record is devoid of any evidence that the Veteran's dizziness was caused or aggravated by his claimed left eye sickle cell retinopathy or "other issues," other than his own statements suggesting that such a link exists.  Waters, 601 F.3d at 1277.  That is, his unsubstantiated "feeling" notwithstanding, the Veteran has not shown any factual basis for his claim in this case.  See Id., see also Colantonio v. Shinseki, 606 F.3d 1378, 1381 (Fed.Cir. 2010).  The record before the Board does not indicate that the Veteran's claimed dizziness has a causal connection or is associated with either his military service or any other claimed disorder.  Waters, 601 F.3d at 1277.  Consequently, the evidence of record would not trigger VA's duty to assist by providing a medical opinion, and the claim need not be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2014).

Analysis: New and Material Evidence of Left Eye Sickle Cell Retinopathy

As an initial matter, the Board notes that the September 2009 rating decision did not become final as to this issue because the RO effectively reconsidered that decision in its February 2010 rating decision.  As discussed below, the July 2007 rating decision is the prior final denial.

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for left eye sickle cell retinopathy.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final.

The RO denied the Veteran's claim in July 2007 because the evidence showed that his sickle cell retinopathy existed prior to service, and there was no evidence that the condition permanently worsened as a result of service.  It also denied the claim because there was no evidence that a January 2006 incident wherein oil splattered into his eye during active duty training created additional problems with his retinopathy.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for left eye sickle cell retinopathy.  Specifically, in an October 27, 2010 letter, Dr. Barnes, a private physician, opined that "It is postulative that his [sickle cell] retinopathy was exacerbated by his prolonged exposure to higher elevations above sea level [while deployed]."  Likewise, in February 2011 a VA clinician wrote that the Veteran "has had severe retinopathy as a complication of the [sickle cell] disease.  The retinopathy was exacerbated by service at high altitudes."  This evidence was not before the RO at the time of the July 2007 denial, and relates to an unestablished fact-aggravation of a preexisting condition-necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence sufficient to warrant reopening the claim is of record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

Analysis: New and Material Evidence of a Respiratory Disorder

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for a respiratory disorder.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final.

The RO denied the Veteran's claim in July 2007 because there was no evidence that a chronic condition existed, and his October 2003 upper respiratory infection was treated and resolved and lasted less than six months.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for a respiratory disorder.  Specifically, in February 2009, a clinician at the J.M.C. diagnosed him with bronchitis.  Likewise, the Veteran asserted at his July 2014 hearing that he has symptoms and a current diagnosis of bronchitis.  See transcript, pp. 10, 15.  Additionally, in an October 2009 private treatment record, Dr. Allison found that the Veteran had a moderate increase in airway resistance, which improved with the administration of inhaled bronchodilators.  This evidence was not before the RO at the time of the July 2007 denial, and relates to an unestablished fact-a current diagnosis-necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence sufficient to warrant reopening the claim is of record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

Analysis: New and Material Evidence of a Cardiac Disorder

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for a cardiac disorder.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final.

The RO denied the Veteran's claim in July 2007 because his VA and other treatment records showed no evidence that the claimed cardiac condition exists.  Since July 2007, no new evidence has been added to the claims file that is material to the Veteran's claim.  No competent lay or medical evidence of a cardiac disorder since July 2007 is of record.  In January 2009 private treatment records, Dr. Gerry Phillips found that an electrocardiogram revealed no obvious reversible ischemia, and Dr. John Nichols found that x-rays revealed no acute cardiopulmonary findings.  The Veteran asserted at his July 2014 hearing that his cardiac disorder is secondary to his claimed hypertension and respiratory disorder.  See transcript, p. 10.  He likewise asserted that "the cardiac [disorder is]...possibly related to the sickle cell and the other issues in service."  Id., p. 17.  Here, as in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the record is devoid of any evidence that the Veteran's cardiac disorder was caused or aggravated by his claimed hypertension, respiratory disorder, left eye sickle cell retinopathy or "other issues," other than his own statements suggesting that such a link exists.  Waters, 601 F.3d at 1277.  That is, the Veteran has not shown any factual basis for his claim in this case.  See Id., see also Colantonio v. Shinseki, 606 F.3d 1378, 1381 (Fed.Cir. 2010).  The record before the Board does not include competent lay or medical evidence of a cardiac disorder since the prior final denial, and it also does not indicate that the Veteran's claimed cardiac disorder has a causal connection or is associated with either his military service or any other claimed disorder.  Waters, 601 F.3d at 1277.  Consequently, the evidence of record would not trigger VA's duty to assist by providing a medical opinion, and the claim need not be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2014).

Analysis: New and Material Evidence of Hypertension

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for a hypertension.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final.

The RO denied the Veteran's claim in July 2007 because there was no evidence that his pre-existing hypertension worsened as a result of his service.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for hypertension.  Specifically, at his July 2014 hearing, the Veteran asserted that he was not on medication for his hypertension until he was deployed overseas, and he now has to take four medications for his hypertension.  See transcript, pp. 9, 14-15; see also Fortuck, 17 Vet. App. 173, 179.  Likewise, a November 2010 treatment record from the University of South Alabama shows that the Veteran had a blood pressure reading of 158/98 (systolic/diastolic).

This evidence was not before the RO at the time of the July 2007 denial, and relates to an unestablished fact-aggravation of a preexisting condition-necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence sufficient to warrant reopening the claim is of record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).
Analysis: New and Material Evidence of a Back Disorder

In July 2007, the RO denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran was notified of this decision and of his appeal rights in a July 31, 2007 letter, but did not perfect a timely appeal of that denial.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision and notification.  38 C.F.R. § 3.156(b).  Thus, the July 2007 decision is final

The RO denied the Veteran's claim in July 2007 because although he had reported experiencing back pain, he did not have a diagnosis of a back disorder.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for a back disorder.  Specifically, at his July 2014 hearing, the Veteran asserted that he has a current diagnosis of a back disability from his treating physician-although he did not name the diagnosis.  See transcript, pp. 13-14; see also Fortuck, 17 Vet. App. 173, 179.  The Veteran further stated that his back disorder is related to physical activity in service such as "taking off tire[s], also carrying heavy toolboxes."  See transcript, p. 8.

This evidence was not before the RO at the time of the July 2007 denial, and relates to unestablished facts-existence of a current disability, and in-service incurrence-necessary to substantiate the claim.

Accordingly, the Board finds that new and material evidence sufficient to warrant reopening the claim is of record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).


ORDER

The claim of entitlement to service connection for PTSD is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for major depression is reopened, and, to this extent only, the appeal is granted.

The claim for service connection for dizziness is not reopened, and the appeal is denied.

The claim of entitlement to service connection for left eye sickle cell retinopathy is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a respiratory disorder is reopened, and, to this extent only, the appeal is granted.

The claim for service connection for a cardiac disorder is not reopened, and the appeal is denied.

The claim of entitlement to service connection for hypertension is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a back disorder is reopened, and, to this extent only, the appeal is granted.


REMAND

As the Veteran's claims for service connection for major depressive disorder, left eye sickle cell retinopathy, a respiratory disorder, hypertension, and a back disorder were all denied based on the absence of new and material evidence, and as new and material evidence has been found for those claimed disorders, remand is required in order to readjudicate those claims on their merits in the first instance.  See Gardner v. Shinseki, 22 Vet. App. 415, fn. 2 (2008) (questioning the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance).

The Board also notes that the Veteran's claims for service connection for PTSD and major depressive disorder constitute a claim for service connection for all acquired psychiatric disorders with which the Veteran has been diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claims for service connection for PTSD and major depression are essentially inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran contends that he has a psychiatric disorder related to his service.  In a September 2009 statement, the Veteran stated that he had PTSD as a result of exposure to death to include floating caskets that he had to handle while responding to Hurricane Rita.  A record reflects that the Veteran was ordered to active duty for special work from September 24, 2005 to October 31, 2005 in support of Hurricane Rita.  In a November 2009 statement, the Veteran related that he was in constant fear while guarding the perimeter while serving in Jordan.  The record reflects that the Veteran received imminent danger pay for serving in Jordan from April 5, 2003 to July 3, 2003.

In light of the forgoing, the Board concludes that the Veteran should be rescheduled for a VA examination to consider his contentions under 38 C.F.R. § 3.304(f)(3).

On remand, the RO should obtain a new examination of the Veteran's left eye sickle cell retinopathy.  The Board notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel Opinion 01-85 [March 5, 1985].  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital "diseases" may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  The examiner should determine whether the Veteran's left eye sickle cell retinopathy was a disease or a congenital or developmental defect.  If it was a defect, the examiner should indicate whether there is any evidence of a superimposed disease or injury that occurred during service and whether that superimposed injury is related to his current left eye sickle cell retinopathy.  In making this determination, the examiner should consider the October 2010 letter from Dr. Barnes and the February 2011 letter from a VA physician to the effect that the Veteran's service in high elevations and altitudes aggravated his left eye sickle cell retinopathy.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The RO should also provide the Veteran with an examination for his respiratory claim to determine whether it was at least as likely as not incurred during or as a result of service.

The RO should also provide the Veteran with an examination of his hypertension to determine whether the disease preexisted the Veteran's military service.  If so, the examiner should state whether it underwent a permanent increase in severity during his active service and whether any permanent increase was due to the natural progress of the condition.

The Veteran contends that he has a back disorder that is related to carrying heavy equipment as a mechanic during his deployments.  During his hearing, the Veteran testified that he had a current diagnosis of a back disability.  On remand, a VA examination should be obtained.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his claimed disorders, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records-including any diagnosis of a back disorder-should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions :

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  All VA treatment records dated from December 2013 to the present should be obtained.

2.  When the requested development has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder, to include PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder, to include PTSD.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability, to include PTSD, is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  

Regarding PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner is instructed that he or she should consider any stressors related to fear of hostile military or terrorist activity for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The Veteran stated that he had PTSD as a result of exposure to death to include floating caskets that he had to handle while responding to Hurricane Rita.  A record reflects that the Veteran was ordered to active duty for special work from September 24, 2005 to October 31, 2005 in support of Hurricane Rita.  In a November 2009 statement, the Veteran related that he was in constant fear while guarding the perimeter while serving in Jordan.  The record reflects that the Veteran received imminent danger pay for serving in Jordan from April 5, 2003 to July 3, 2003.  The Board has found that these particular stressors are consistent with the places, types, and circumstances of the Veteran's service.

If the PTSD diagnosis is deemed appropriate, the examiner should then opine as to whether there is a link between any current PTSD symptomatology and the Veteran's reported in-service stressors (exposure to dead bodies during Hurricane Rita, guarding the perimeter in Jordan), relating to fear of hostile military or terrorist activity. 

The examiner should also state whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a psychiatric disorder secondary to his service-connected disabilities.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his claimed left eye sickle cell retinopathy.

The examiner should state whether the Veteran's left eye sickle cell retinopathy is a congenital "disease" or a congenital "defect."  The Board notes that a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" generally refers to a condition not considered capable of improving or deteriorating.

If the examiner concludes that the Veteran's left eye sickle cell retinopathy is a congenital disease, the examiner should then render an opinion as to whether the disease preexisted the Veteran's military service.  If so, the examiner should state whether it underwent a permanent increase in severity during his active service and whether any permanent increase was due to the natural progress of the condition.

If the Veteran's left eye sickle cell retinopathy is a defect, the examiner should indicate whether there is any evidence of a superimposed disease or injury that occurred during service, and whether that superimposed injury is related to his current left eye sickle cell retinopathy.

If the Veteran's left eye sickle cell retinopathy is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his miliary service, including his symptomatology therein.

In making any decision, the VA examiner should consider the October 2010 letter from Dr. Barnes and the February 2011 letter from a VA physician to the effect that the Veteran's service in high elevations and altitudes aggravated his left eye sickle cell retinopathy.  The examiner should state whether s/he is in agreement with this theory, and explain why or why not.  The examiner should also consider the impact, if any, of penetrating oil spilling into the Veteran's eye in January 2006.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any respiratory disorder found to be present, including bronchitis.

The examiner should state whether it is at least as likely as not that the Veteran's respiratory disorder is related to or had its onset in service.

In making any decision, the VA examiner should consider the February 2009 J.M.C. diagnosis of bronchitis, and Dr. Allison's October 2009 finding that the Veteran had a moderate increase in airway resistance which improved with the administration of inhaled bronchodilators.

5.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his claimed hypertension.

The examiner should render an opinion as to whether the hypertension preexisted the Veteran's military service.  If so, the examiner should state whether it underwent a permanent increase in severity during his active service and whether any permanent increase was due to the natural progress of the condition.

In making any decision, the VA examiner should consider the Veteran's statements that he was not on medication for his hypertension until he deployed overseas, and he now has to take four medications for his hypertension.  The examiner should also consider a November 2010 treatment record from the University of South Alabama showing that the Veteran had a blood pressure reading of 158/98.

6.  When the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for a back disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a back disorder.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current back disorder is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  The examiner should address the Veteran's contentions that his back disability is related to carrying heavy equipment as a mechanic.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


